Clement C. Rinehart: -- to appoint but I think Mr. Spritzer gave a wrong impression about the second suit, the independent suit filed by the Government on the -- the identical cause of action, the identical words, was brought before, the set off was pleaded in this case. And that suit still is going on to -- to the issue and testimony has been taken but the Government doesn't proceed with it because they're waiting to hear how this case comes out. So we have the result that the identical words appeal on two pieces of paper, one of them is called an answer in this suit and the other is called a libel in the independent suit that's still pending and they will be decided before the same judges and the merits of the case will be determined. And that also satisfies the -- the requirement of Section 227 that you spoke of, Mr. Justice Whittaker because that only requires a new suit to be brought by the Government in case a judgment is recovered against the Government on the -- respondents claim here.
William J. Brennan, Jr.: Well, what does your -- what does your --
Clement C. Rinehart: If the debt is not already in suit.
William J. Brennan, Jr.: What does your client gain by his victory here, I don't follow with any --
Clement C. Rinehart: Well, our -- our client gains exactly the thing that I think is one of the reasons that the Government doesn't want this to happen. If the Government -- if we obtain the decree or hold the decree which we now have, then the Government is required to either accept our claim or to assert its -- or prosecute its suit, its independent suit to a conclusion. And if it fails to do so, then we are entitled successfully, then the statute expressly provides Section 227 of Title 31 that as compensation for the delay, our client is entitled to interest. Congress has so provided and that's the remedy that they were entitled to have of what -- they get to this set off voice, why of course, that's a different sort of situation.
Speaker: And you would get -- in other words, you would get the full amount of your judgment in cash --
Clement C. Rinehart: Yes, sir.
Speaker: -- subject to the Government's right in this other suit or under a new proceeding under this other section to suit to recover the amount on the other claim.
Clement C. Rinehart: Well, we wouldn't get any cash, Your Honor, until their suit had been concluded because they have a suit pending and the general accounting office would be entitled to withhold payment of our judgment until that other suit was concluded.
Charles E. Whittaker: Mr. Rinehart, may I see if I understand what you said that interest only is involved. Isn't what the Government sought to do in this case was to prosecute this independent claim at the same trial? And would you not be entitled to interest in any case on your claim?
Clement C. Rinehart: Well, as I understood the suit -- I mean the question that was asked by, Mr. Justice Brennan, as what difference it makes to us now --
Charles E. Whittaker: Yes.
Clement C. Rinehart: -- to our client now. And I -- I -- I think that --
William J. Brennan, Jr.: Well, I -- I --
Clement C. Rinehart: -- that was my answer.
William J. Brennan, Jr.: -- I understand why you understood it that way, I didn't phrase it too well. But what I -- the question I meant to ask was the one that Justice Whittaker is reaching now. Could not this whole thing have been disposed of in the one suit without any disadvantage to your client?
Clement C. Rinehart: Well, I think that that is probably so except that within the violation of the Admiralty Rule and that is -- that's in this particular case was because I think that the cross claim that the Government has set up is within admiralty jurisdiction but the moment you -- you depart from the rule, you get into all the troubles that you have in Admiralty where you have limited jurisdiction over the subject matter. You have actions in rem and you -- and all sorts of complications that would arise and that's one reason why I think that it would be wrong for the Court, on the basis of the facts in one particular litigation to make a change in the general rule which has existed for nearly a century and a half and presumably with good reason. And it -- it should be done by independent rule making if it is to be done when all the pros and cons can properly be considered, but not on the basis of the record of particular facts in the particular case.
Charles E. Whittaker: May I ask, as in that connection for any statutes, Mr. Rinehart. Are not Rules 16 and 17 of the District Court in New York rules of practice?
Clement C. Rinehart: That's right, Your Honor.
Charles E. Whittaker: Now then, isn't Section 227 a substantive law?
Clement C. Rinehart: Well --
Charles E. Whittaker: And I wonder then if that's so, whether or not 227 being substantive if it is, wouldn't take precedence over those rules of practice and in this particular case, allow the Court to determine both of those claims in one suit.
Clement C. Rinehart: Well, it -- 227 of course doesn't -- that if the matter is all -- not already in suit, the Government shall bring suit, that's what Section 227 --
Charles E. Whittaker: No, it says a little more. It says that, “If there's are judgment against the United States and the United States has a claim against the judgment creditor, the controller must withhold payment. And if the Government's claim is not in suit, then he must put it in suit and continue to withhold until the Government claim is liquidated and then off set.”
Clement C. Rinehart: That's what I understand that section to be. Yes, sir.
Charles E. Whittaker: Now -- now that I don't quite understand if that's -- if that's a rule of substantive law, then why wouldn't that supersede these local rules of practice which the District Court was authorized to promulgate and did under the names -- numbers of 16 and 17.
Clement C. Rinehart: Well, I don't understand that that entitles the -- the Section 227 entitles the United States to prosecute the suit that's called for, in a way, was in violation of the rules of practice of the particular Court. And this would be in violation of the rules of admiralty to permit the set off of an unrelated counterclaim, was in the same suit. I don't understand that Section 227 is intended to overrule the practice that exist and which another statute, the suits in Admiralty Act requires to be observed in the case.
Charles E. Whittaker: I'm thinking about this practicality. And here you've got both parties in the Court. And there is the original libel in the cross-libel. The Government can't pay on the -- in a judgment rendered on the original libel until the cross-libel has been liquidated, under Rule 220 -- under Rule -- statute 227.
Clement C. Rinehart: That's right, Your Honor.
Charles E. Whittaker: And then why in the interest of direct settlement and conservation of motion, wouldn't it be best to settle those matters into one action and get this thing closed up?
Clement C. Rinehart: Well Your Honor, I -- I really don't see any difference between a prosecuting -- a -- a claim which the Government's claim is labeled as set off in the one hand and taking the same claim and labeling it a libel in the same trials and the same considerations have to be brought before the Court and the Court has to make its decision. And then there's no -- and so, there's nothing impracticable in -- in letting the Government go ahead, doesn't -- has done with an independent suit.
Felix Frankfurter: Could -- could --
Clement C. Rinehart: That will be done.
Felix Frankfurter: Mr. Rinehart, let me --
Clement C. Rinehart: Yes.
Felix Frankfurter: -- ask you this. Buttoning on to what you've just said. You brought this libel against the Government.
Clement C. Rinehart: Yes, sir.
Felix Frankfurter: And the Government filed an independent libel for its charter money.
Clement C. Rinehart: Yes, Your Honor.
Felix Frankfurter: Could two libels -- is there anything in the rule or in admiralty practice that bars the Court from consolidating those two proceedings in a single hearing before a single judge?
Clement C. Rinehart: Yes, Your Honor.
Felix Frankfurter: There is.
Clement C. Rinehart: And that's -- that's what the District Judge held, there was a motion to consolidate by the Government. And --
Felix Frankfurter: Now, why -- what route -- what rule is that the same?
Clement C. Rinehart: Well, because it -- it offends -- it makes -- you can only file a cross-libel, that's what it would technically be. This independency will be a cross-libel. If it arises out of the same transaction as the original libel, now the -- that's what the -- the rule of this Court says too, Rule 44 which is quoted in the brief.
Felix Frankfurter: But -- but there is a difference, deal -- take -- take this Court. A suit is filed here, a petition for certiorari filed, is granted and we set the case down for argument, be granted. Two weeks later or a month later, there's another petition, fully independent party, totally different party. And this Court consolidates those two cases in argument, fused within one case in argument, dividing time appropriately, dispose of it in one opinion. Now, why -- just tell me what rule, either explicit rule or what practice in admiralty and the reason for it that disabled the District Courts from granting a libel that's filed by -- is -- by -- is -- by Isthmian Steamship Company against the United States in a totally separate libel filed on a separate day by Uncle Sam against the Isthmian Company. What is there in rules, either of the local, of the -- the Southern District or this Court or admiralty practice with bars consolidating those two proceedings and having them heard by a single judge. Assuming both -- assuming further that they're both plain admiralty cases, not raising questions of jury trial, I don't see why I have to -- I like to disclose my mind to counsel. I see no reason why I can't devise a limited rule because I can't devise a larger rule. But why I can't decide one type of case because some other type of case would be different and raise different considerations.
Clement C. Rinehart: Well, Your Honor, of course that -- that isn't the hypothesis on which the Government's argument proceeds. They say they admit our claim so there wasn't any issue to be fought out and brought up to this Court on whether we had a -- our client had a good claim or not. The whole thing is the --
Felix Frankfurter: No, but there is this -- this wastefulness of -- of -- I'll come back to what you say you might lose and the Government doesn't want to give. There is this waste of -- of judicial -- I don't mean time but judicial energy and -- and a lot of waste in having extra security of action to which Justice Whittaker referred to.
Clement C. Rinehart: Well, that's -- that's what I failed to understand, Your Honor. The same cause of action asserted by the Government in the same words is going to be tried, whether we try it and call it a setoff or whether you try it and call it a libel. And that -- and the merits of the Government's claim are going to be adjudicated. Now, that takes only one trial, one judge's time and he -- he -- perhaps the same judge had --
Felix Frankfurter: Perhaps -- perhaps, you are raising it --
Clement C. Rinehart: Well, it may --
Felix Frankfurter: -- with objective conditions.
Clement C. Rinehart: Well, of course there may be a different judge but it's in the same Court at any rate.
Felix Frankfurter: Why do you have to have all these separate courts, separate judges, separate papers, different clerks?
Clement C. Rinehart: No, the same clerks --
Felix Frankfurter: -- different (Voice Overlap) --
Clement C. Rinehart: -- same -- same room, one has a different number on it than the other, that's all. But result -- result would be --
Felix Frankfurter: Well, what I can understand --
Clement C. Rinehart: -- entirely --
Felix Frankfurter: I can well understand and that's why a person's descriptive. I can well understand if the claiming, the libeling would lose anything. I'm just now -- I'm putting to one side the rule of the Court and your rightful appeal that it's my business to obey the law, I try to. And I'm assuming that there's no block in the room, I'm assuming this is the reason taken, what is there that prevents this thing from being cleaned up in a single proceeding provided -- provided that you're not -- your client is not of pocket or isn't inconvenience or hasn't his claim in the slightest degree impaired.
Clement C. Rinehart: You're -- you're assuming there isn't any existing rule, Your Honor.
Felix Frankfurter: What?
Clement C. Rinehart: Absolutely.
Felix Frankfurter: I think -- yes. Yes. Right.
Clement C. Rinehart: Fundamentally, of course , there's nothing in this particular state of facts that I can see that would make it --
Felix Frankfurter: But -- but this isn't a -- this isn't a white crow, this isn't the case, the libel which never will arise again.
Clement C. Rinehart: Oh, no -- no, Your Honor. I don't say that that -- that this is a unique case at all but I do say there are plenty of them in admiralty that aren't anything like this. That it would be --
Felix Frankfurter: Well then, why get --
Clement C. Rinehart: -- affected by a change in the rule. And that it --
Felix Frankfurter: And if -- if other cases present embarrassment to the prosecution of a rightful claim, then that's a good reason for qualifying it and say that's not a case in which cross claims, using the word “broadly” should be applied.
Clement C. Rinehart: Well if -- just so long as the certainty is in the practice, that's what is the main consideration because of course, you can't keep changing the -- the rules all the time very happily for the members of the bar at any rate. Of course, one judge may think, well the reason for the rule doesn't apply in this case and we won't pay any attention to the statute --
Felix Frankfurter: Well, I -- but you suggested a little while ago that it would be disadvantaged as to interest.
Clement C. Rinehart: Well, I think that -- I think we would be.
Felix Frankfurter: Now, if you're disadvantaged, that raises that -- that sort of -- that -- that's a very relevant, substantial -- now why would you be disadvantaged? Why couldn't the judgment be entered on your claim? I think you shouldn't be disadvantaged merely because the Government can say, “We've done it at defense.”
Clement C. Rinehart: Well, I think that Your Honor is right and I agree with you fully but of course, you always run the risk that somebody may take a different view of the thing, and here we -- we have a claim that is undisputed. We're entitled to have it paid and that's (Voice Overlap) --
Hugo L. Black: Well, are you entitled to have it paid. Suppose you get a judgment --
Clement C. Rinehart: Only one way or another, Your Honor.
Hugo L. Black: Suppose you get a judgment now, can you get it paid?
Clement C. Rinehart: What do you mean, get cash for it?
Hugo L. Black: Oh, yes.
Clement C. Rinehart: No Your Honor, we cannot until the other case --
Hugo L. Black: Cannot get cash.
Clement C. Rinehart: -- has been concluded. No, that's correct.
Hugo L. Black: Do not get cash until the Government filed a new suit or filed some closer suits.
Clement C. Rinehart: No. No, the -- the suit is already pending.
Hugo L. Black: Well, in his case it's already pending.
Hugo L. Black: But --
Clement C. Rinehart: Yes.
Hugo L. Black: -- you don't have to be tried out too in all the courts into that case.
Clement C. Rinehart: Oh, that's (Voice Overlap) --
Hugo L. Black: And then the Government would have to continue to pay you interest because it was not all decided in one suit.
Clement C. Rinehart: No, it -- it would be simply because they -- they didn't (Voice Overlap) --
Hugo L. Black: If the Government lost --
Clement C. Rinehart: -- they held back money that was owing --
Hugo L. Black: If the Government's lost --
Clement C. Rinehart: On -- on --
Hugo L. Black: -- which is all right.
Clement C. Rinehart: Yes.
Hugo L. Black: Which is all right. If the Government losses -- but why if it were decided that this rule does pay the substantive rule of law. Wouldn't it also be true that your interest would be protected if you tried it all that in one suit, the same as though you waited until a second suit could be filed and maybe go through another Court, somebody have to pay some extra cost. But why -- why shouldn't this and Justice Frankfurter asked --
Clement C. Rinehart: Why -- and certainly --
Hugo L. Black: Why shouldn't the others be allowed?
Clement C. Rinehart: I think it should be allowed, Your Honor. If the Government doesn't maintain its counterclaims successfully then I think that the interest should be allowed on our undisputed claim.
Hugo L. Black: Well, if the Government --
Clement C. Rinehart: Or we get it automatically under the statute the way it is now. It isn't led to the discretion --
Hugo L. Black: Well --
Clement C. Rinehart: -- of any --
Hugo L. Black: Well, would it be any how --
Clement C. Rinehart: -- (Voice Overlap) --
Hugo L. Black: Would it be anyhow if Congress has given the right to the Government to have its claims tried in this way, what right has the circuit up there to adopt rules, it deprive it of the benefit of this kind of a proceeding.
Clement C. Rinehart: Well, it isn't anything that the Second Circuit has adopted, Your Honor. This is the -- the rule in admiralty has existed from the beginning. It's never been enlarged by statute presumably because they've got a special situation of limited jurisdiction, peculiar jurisdiction in rem in all sorts of things that make it -- I think inadvisable to have a rule permitting unlimited settlements.
Hugo L. Black: That's -- you raise all these questions but none of them apply to this case.
Clement C. Rinehart: Well, I -- I know but the rule applies, Your Honor --
Hugo L. Black: Well, it may -- may be so, that may be so that that's --
Clement C. Rinehart: Whether the reasons for a rule applies or not, it's another point. But the point is that Congress has passed the law which says that the rules that govern private litigation shall govern suits against the Government. And the first thing the Government does in this suit is to ask for a special rule, an exception to be made in favor of the Government when Congress says that -- that the ground rules that apply to the other litigants also apply to the Government.
Hugo L. Black: Congress has also said that the Government shall have certain rights in connection with its lawsuit.
Clement C. Rinehart: Well, they're not --
Hugo L. Black: It's 227.
Clement C. Rinehart: -- they're not being deprived of any right whatsoever in this case. There's no prejudice whatever that the Government suffer -- suffers. Now --
Hugo L. Black: Well, somebody's got to suffer some prejudice in having the basis of extra cost.
Clement C. Rinehart: Well --
Hugo L. Black: At least that much.
Clement C. Rinehart: I hope we -- [Laughter] but --
Speaker: May I ask you, one question?
Clement C. Rinehart: Yes.
Speaker: Assuming that the rule -- assuming that one were to agree with you on Rule 16. The reason that Judge Dimmick as I see it refused to consolidate was because of the Local Admiralty Rule, Rule 13.
Clement C. Rinehart: Which is the same as the -- this Court's general rule to Rule 44.
Speaker: That's -- that's consolidation now.
Clement C. Rinehart: Yes.
Speaker: That's assuming that you couldn't plead -- the Government couldn't plead this -- the subject matter of its independent suit by way of set off to your suit.
Clement C. Rinehart: That is correct, Your Honor.
Speaker: Or maybe --
Clement C. Rinehart: You -- you -- if you may not do it by setoff, you may not do it by cross-libel either in admiralty. You have to -- to the difference between setoff and cross-libel is simply this. That you can't recover affirmatively on a setoff which is pleading on the answer.
Speaker: Yes.
Clement C. Rinehart: But you may recover affirmatively on a cross-libel. But in both cases, the cross-libel and the setoff must relate to the transaction or cause of action that is alleged in the libel.
Speaker: So that the District Court, you think if Rule 13 is to be observed, would have had no right to exercise the discretion to consolidate, a general discretion to consolidate that Justice Frankfurter is suggesting.
Clement C. Rinehart: That -- that's correct, Your Honor, I don't --
Earl Warren: Mr. Rinehart, as I understand that the -- the Government has two arguments. One is that it is entitled under the -- under the rules to maintain this counterclaim and the second one is that if the rule is different, it wants us to reconsider the rule.
Clement C. Rinehart: Yes, sir.
Earl Warren: Now, assume that -- assume that we decide the case on that second issue, one way or the other. I think some of the members of the Court, I'm sure I would, would like to know what financial injury would occur to your client if we decide against your position on that issue?
Clement C. Rinehart: Well, apart from the -- the interest question which I have already spoken of, I don't -- the -- and that doesn't necessarily mean that we would lose but under Section 227, we have a clear right to the interest. Now, if the case is reversed and it goes back for trial on the setoff, then of course it's in the discretion of the trial judge as to whether or not, assuming the Government is unsuccessful, he allows interest on our claim.
Earl Warren: Then wouldn't the judge in the same -- be entitled? The same discretion if it tried it in the two lawsuits?
Clement C. Rinehart: Well, it --
Earl Warren: As if it tried to be (Voice Overlap) --
Clement C. Rinehart: -- it would be either be a question of whether or not the Government recovered interest from us under their claim. Of course, if it's --
Earl Warren: Yes.
Clement C. Rinehart: -- if these independent suits was tried.
Earl Warren: Yes. Well -- well, but what difference does it make if the judge decides your interest in one lawsuit instead of two so far as your financial interest is concerned?
Clement C. Rinehart: The same decision in both cases, I don't see any --
Earl Warren: Well --
Clement C. Rinehart: -- any in this particular suit.
Earl Warren: Well, are you deprived of any -- any defenses or you -- in the Government's case that -- that you couldn't have in this -- in this one suit?
Clement C. Rinehart: On the facts of this particular suits, Your Honor, of course, you're putting a question to me that I -- I'm not entirely sure about. That just now I don't see how that would -- there'll be any defense that we'd be deprived of, we couldn't assert against the Government's setoff. But --
Earl Warren: Then -- then really what -- what you're arguing for is just a strict maintenance of that -- an adherence to that rule because it is the rule.
Clement C. Rinehart: Well, as to what the statute requires --
Earl Warren: Yes.
Clement C. Rinehart: -- Your Honor.
Earl Warren: Well, I -- I see. That's --
Clement C. Rinehart: Yes.
Earl Warren: -- what you are not -- because it will result in any -- any financial injury to you.
Clement C. Rinehart: No. Then -- then there's another thing that I would like to mention before my time is up and that is if the rule is changed, where you come to suits by the Government against private parties so as to permit the Government to interpose the setoffs. They're going to be left with a very incongruous situation because by statute, under the Public Vessels Act, when the Government is the actor and sues the private party in admiralty, you may not by statutory rule, Section 3 of the Public Vessels Act assert against the Government any setoff unless that -- these are words arising out of the subject matter for cause of action contained in the Government's libel. In other words, the private party, when he sues the Government, has to observe the Admiralty Rule and will have to no matter what the Court does about any rule in this case because no decisional rule could change that statute and the Government would have the Admiralty Rule applicable in cases where it was the litigant or of in the libel.
Felix Frankfurter: May I ask, Mr. Rinehart?
Clement C. Rinehart: Yes.
Felix Frankfurter: One reason why I'm very unsympathetic to the ancient distinction, the only distinction between setoff in Congress' way and then so on. And also arising out of the same transaction, arising out of the same transaction. As you well know, the courts have done all sorts of things under that phrase, “Arising out of.” I mean to say, they've arisen out of something that didn't arise off, merely because of hostility to that narrow procedure. That's correct, isn't it?
Clement C. Rinehart: Well, I -- that -- that's certainly --
Felix Frankfurter: Is that correct?
Clement C. Rinehart: -- their -- indifferent views if there was.
Felix Frankfurter: Now -- yes, while you call it different view. What I want to know from you is this. Admiralty courts in applying the rule for which you contend, have they been -- have they been -- what shall I call it, latitude (Inaudible) in finding whether they did or didn't arise out of it?
Clement C. Rinehart: Well, I -- I won't say that -- that all the decisions are -- are entirely harmonious but I don't think there's very much spread or conflict between them on that particular point, Your Honor. Now, of course I have the -- I have a number of other points but now I'll have to rely on my brief for those. But I do think that the -- no prejudice whatever can result to the Government and I do think that if the rule is to be changed, it ought to be changed in the rule making procedure that's proscribed by the statute so that all the pros and cons can be brought out.
Felix Frankfurter: You've done pretty well.